UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4439


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ROGREIQUAS PRESSLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00284-F-1)


Submitted:   May 26, 2016                     Decided:   July 6, 2016


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elisa Cyre Salmon, SALMON & GILMORE, LLP, Lillington, North
Carolina, for Appellant.     John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Barbara D. Kocher,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A    federal     jury     convicted         James    Rogreiquas      Pressley     of

several     charges      related        to   a     drug     conspiracy      and     money

laundering conspiracy.          The district court sentenced Pressley to

life imprisonment and he now appeals.                          For the reasons that

follow, we affirm.

     On     appeal,      Pressley        challenges        the     district       court’s

investigation into an allegation of juror misconduct.                              During

the trial, defense counsel reported that a witness allegedly

overheard       two   jurors      commenting        on     the     strength    of     the

Government’s      case    during    a    lunch     break.        The    district    court

questioned the jury as a whole and no juror admitted to having

discussed the case during the break.                      Pressley argues that the

court failed to conduct an adequate inquiry into the alleged

misconduct.

     The    Sixth     Amendment     guarantees       a     criminal     defendant     the

right to a trial by an impartial jury.                         Barnes v. Joyner, 751
F.3d 229, 240 (4th Cir. 2014).                   “An impartial jury is one that

arrives    at   its   verdict      based     upon    the    evidence      developed    at

trial and without external influences.”                    Id. (internal quotation

marks omitted).          Alleged juror misconduct that results from an

influence       internal     to     the      jury        and     does    not      involve

consideration of information not admitted into evidence, is less

concerning than that which results from an external influence.

                                             2
See Robinson v. Polk, 438 F.3d 350, 361-62 (4th Cir. 2006).                                    We

have reviewed the record and the relevant legal authorities and

conclude that the district court did not abuse its discretion in

its handling of the allegation of juror misconduct.                              See United

States v. Duncan, 598 F.2d 839, 866 (4th Cir. 1979) (reviewing

claim of juror misconduct based on external influence for abuse

of discretion).

       Pressley      next      argues     that      the    district     court    improperly

limited the scope of his cross-examination of a coconspirator by

refusing       to   allow      Pressley    to       inquire    into     the   sentence     the

coconspirator received for the charges related to the current

conspiracies.            “We    review     for       abuse    of   discretion        a    trial

court’s    limitations          on    a   defendant’s         cross-examination           of    a

prosecution witness.”                United States v. Ramos-Cruz, 667 F.3d
487, 500 (4th Cir. 2012) (internal quotation marks omitted).                                   A

district court abuses its discretion by basing its decision on

clearly erroneous findings of fact or by misapprehending the

law.      United States v. Zayyad, 741 F.3d 452, 458 (4th Cir.

2014).     A district court has wide latitude in imposing limits on

the cross-examination of a witness, and may impose such limits

to     avoid    harassment,          prejudice,           confusion     of     the    issues,

repetition,         or   marginal     relevance.             Id.   at   459.         We   again

conclude based on our review of the evidence that the district

court    committed        no    abuse     of     discretion        in   limiting      defense

                                                3
counsel’s cross-examination in this regard.                            See United States

v.    Cropp,      127 F.3d 354,      358     (4th       Cir.    1997)     (presenting

information regarding possible sentence defendant faces to the

jury is prejudicial).

      Pressley also challenges the district court’s calculation

of the drug weight, asserting that the court failed to determine

the   reliability         of    some   of     the   sources       of   the     drug    amounts

attributed      to      Pressley.        In    reviewing         the    district       court’s

calculations         under     the     Guidelines,         “we    review       the    district

court’s legal conclusions de novo and its factual findings for

clear error.”           United States v. Manigan, 592 F.3d 621, 626 (4th

Cir. 2010) (internal quotation marks omitted).                               We will “find

clear error only if, on the entire evidence, we are left with

the   definite        and      firm    conviction         that    a    mistake       has   been

committed.”        Manigan, 592 F.3d at 631 (internal quotation marks

and alterations omitted).

      The      district        court    need       only    find       the    drug     quantity

attributable         to     the   defendant         by     a     preponderance        of   the

evidence.       United States v. Bell, 667 F.3d 431, 441 (4th Cir.

2011).      The court, therefore, “must only determine that it was

more likely than not that the defendant was responsible for at

least the drug quantity attributed to him.”                             United States v.

Kiulin,     360 F.3d 456,    461     (4th       Cir.     2004)     (emphasis      in

original).        Having reviewed the record on appeal, we conclude

                                               4
that     the    district        court    did           not        abuse   its      discretion         in

calculating the drug weight or in explaining that calculation.

       Finally,        Pressley        argues          that         the     sentence          is   both

procedurally and substantively unreasonable.                                 Pressley contends

that     the    district        court    failed              to     adequately         explain       the

sentence and failed to sufficiently respond to his arguments for

a   variant         sentence.       Pressley            also        asserts       that     the     life

sentence       is    substantively           unreasonable            based        on    the    factors

Pressley identified at the sentencing hearing.

       We review a sentence for abuse of discretion, determining

whether        the     sentence         is        procedurally              and        substantively

reasonable.          United States v. Heath, 559 F.3d 263, 266 (4th Cir.

2009).         In     so   doing,       we     first          examine       the        sentence      for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)       [(2012)]        factors,          selecting          a    sentence        based       on

clearly erroneous facts, or failing to adequately explain the

chosen    sentence”.            Gall    v.        United          States,    552 U.S. 38,    51

(2007).        We then review the substantive reasonableness of the

sentence, presuming that a sentence within a properly calculated

advisory       Guidelines       range        is    reasonable.               United       States      v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United



                                                   5
States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness for within-Guidelines sentence).

      In sentencing a defendant, the district court is required

to   conduct    an     individualized       assessment       and   consider     the

parties’   nonfrivolous        arguments    for    a    sentence    outside     the

advisory Guidelines range.            United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).              Here, we conclude that the court

sufficiently     explained      the   sentence.         In    addition,    as   the

sentence is within the advisory Guidelines range, we apply a

presumption     that    the    sentence     is    substantively        reasonable;

Pressley has failed to overcome that presumption.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with    oral    argument    because     the    facts    and   legal

contentions     are    adequately     presented    in   the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        6